NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-50327

                Plaintiff-Appellee,             D.C. No. 2:05-cr-01040-JFW-1

 v.

JONATHAN JEROME HILLS, AKA
Jerome Johnathan Hill, AKA Jerome          MEMORANDUM*
Johnson Hill, AKA Janathan J. Hills, AKA
Jerome Hills, AKA Jerome J. Hills, AKA
Jerome Johnathan Hills, AKA Jerome
Jonathan Hills, AKA Jerome Jonthan Hills,
AKA Johanathon Jerome Hills, AKA
Johnatham J. Hills, AKA Johnathan Jerome
Hills, AKA Johnathon Jerome Hills, AKA
Jonatham Jerome Hills, AKA Jonathan Hills,
AKA Jonathon Jerome Hills, AKA Jonthan
Jerome Hills, AKA Romeo Hills, AKA
Robert Ricks, AKA Rome, AKA Romeo,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                           Submitted January 19, 2022**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Jonathan Jerome Hills appeals from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Hills contends that the district court erred by relying on its evaluation of the

18 U.S.C. § 3553(a) factors from the original sentencing hearing. We disagree.

Though the court referenced its § 3553(a) analysis from that earlier hearing, the

record reflects that the court considered and applied the factors anew to reasonably

conclude that release was unwarranted in light of Hills’s significant criminal

history and the Bureau of Prisons’s ability to manage Hills’s health conditions.

Moreover, contrary to Hills’s contentions, the record reflects that the district court

considered Hills’s arguments, including those regarding post-sentencing

rehabilitation, and adequately explained its decision to deny his motion. See

Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018). The court did not

abuse its discretion. See United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021).

       Appellee’s motion to supplement the record is denied.

      AFFIRMED.




                                           2                                     20-50327